


Exhibit 10.37.2

 

EXECUTION VERSION

 

AMENDMENT NO. 1

 

AMENDMENT NO. 1 (this “Amendment No. 1”) dated as of October 17, 2008 among
COCA-COLA ENTERPRISES INC (the “Company”), COCA-COLA ENTERPRISES (CANADA)
BOTTLING FINANCE COMPANY (“Finco”), COCA-COLA BOTTLING COMPANY (“CCBC”),
BOTTLING HOLDINGS (LUXEMBOURG) COMMANDITE S.C.A (“BHL”, and together with the
Company, Finco and CCBC, the “Borrowers”), the Lenders executing this Amendment
No. 1 on the signature pages hereto and Citibank, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under the Credit Agreement
referred to below.

 

WHEREAS, the Borrowers, the Lenders party thereto and the Administrative Agent
are parties to a Five Year Credit Agreement dated as of August 3, 2007 (as
amended and supplemented and in effect immediately prior to the date hereof, the
“Credit Agreement”), providing, subject to the terms and conditions thereof, for
revolving credit loans to the Borrowers.

 

NOW, THEREFORE, the parties hereto wish now to amend the Credit Agreement in
certain respects, and, accordingly, the parties hereto hereby agree as follows:

 

Section 1.                                            Definitions.  Except as
otherwise defined in this Amendment No. 1, terms defined in the Credit Agreement
are used herein as defined herein.

 

Section 2.                                            Amendments.  Subject to
the satisfaction of the conditions precedent specified in Section 4 below, but
effective as of the date hereof, the Credit Agreement shall be amended as
follows:

 

2.01                           References Generally.  References in the Credit
Agreement (including references to the Credit Agreement as amended hereby) to
“this Agreement” (and indirect references such as “hereunder”, “hereby”,
“herein” and hereby”) shall be deemed to be references to the Credit Agreement
as amended hereby.

 

2.02                           Leverage Ratio.  Section 5.02(b) of the Credit
Agreement is hereby amended by amending Section 5.02(b) contained therein to
read in its entirety as follows:

 

“(b)                           Leverage Ratio.  Permit Consolidated Indebtedness
less Cash to be more than 75% of Total Capital.  For purposes of this
Section 5.02(b), the term “Cash” means cash and cash equivalents and interest
bearing assets with maturities of one year or less; and the term “Total Capital”
means the sum of Shareholders’ Equity, Deferred Income Taxes and Consolidated
Debt, less Cash, plus the Impairment Charge.  The term “Impairment Charge” means
the $5.3 billion non-cash impairment charge taken by the Company during the
second calendar quarter of 2008 to reduce the carrying amount of its

 

--------------------------------------------------------------------------------


 

North American franchise license intangible assets and goodwill to their
estimated fair value.  The terms Shareholders’ Equity, Deferred Income Taxes and
Consolidated Debt shall be as they appear on the Company’s published
Consolidated financial statements and calculated under the GAAP applied by the
Company on the date hereof in the preparation of its Consolidated financial
statements.”

 

Section 3.                                            Representatives and
Warranties.  Each Borrower represents and warrants to the Lenders and the
Administrative Agent, as to itself and each of its subsidiaries that (a) the
representations and warranties set forth in Article IV of the Credit Agreement
(except the representations and warranties set forth in the last sentence of
Section 4.01(e) and in clause (i) of Section 4.01(f) are true and correct in all
material respects on the date hereof as if made on and as of the date hereof
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, such representation or warranty shall be true and
correct in all material respects as of such specific date) and as if each
reference in said Article IV to “this Agreement” included reference to this
Amendment No. 1 and (b) no Default or Event of Default has occurred and is
continuing.

 

Section 4.                                            Conditions Precedent.  The
amendments set forth in Section 2 hereof shall become effective, as of the date
hereof, upon satisfaction of the following conditions:

 

4.01                           Execution.  The Administrative Agent shall have
received counterparts of this Amendment No. 1 executed by the Borrowers and the
Lenders party to the Credit Agreement constituting the Required Lenders.

 

4.02                           Fees and Expenses.  The Borrowers shall have paid
in full the costs, expenses and fees as set forth in Section 9.04(a) of the
Credit Agreement.

 

Section 5.                                            Miscellaneous.  Except as
herein provided, the Credit Agreement shall remain unchanged and in full force
and effect.  This Amendment No. 1 may be executed in any number of counterparts,
all of which taken together shall constitute one and the same amendatory
instrument and any of the parties hereto may execute this Amendment No. 1 by
signing any such counterpart.  Delivery of a counterpart by electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.  This Amendment No. 1 shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

 

COCA-COLA ENTERPRISES, INC.

 

COCA-COLA ENTERPRISES (CANADA)

 

 

BOTTLING FINANCE COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Joyce King-Lavinder

 

By:

/s/ Joyce King-Lavinder

 

Name: Joyce King-Lavinder

 

 

Name: Joyce King-Lavinder

 

Title:  Vice President and Treasurer

 

 

Title:  Vice President and Treasurer

 

 

 

 

 

COCA-COLA BOTTLING COMPANY

 

BOTTLING HOLDINGS (LUXEMBOURG)

 

 

COMMANDITE S.C.A.

 

 

 

 

 

 

 

 

By:

/s/ Joyce King-Lavinder

 

By:

/s/ Joyce King-Lavinder

 

Name: Joyce King-Lavinder

 

 

Name: Joyce King-Lavinder

 

Title:  Vice President and Treasurer

 

 

Title:  Vice President and Treasurer

 

 

 

 

 

CITIBANK, N.A.,

 

Citibank, N.A., Canadian branch

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Sidford

 

By:

/s/ Niyousha Zarinpour

 

Name: Andrew Sidford

 

 

Name: Niyousha Zarinpour

 

Title:   Vice President

 

 

Title:   Authorized Signer

 

 

 

 

 

CITIBANK, N.A.,

 

 

 

Name of Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Sidford

 

 

 

 

Name: Andrew Sidford

 

 

 

 

Title:   Vice President

 

 

 

 

3

--------------------------------------------------------------------------------


 

DEUTSCHE BANK AG NEW YORK BRANCH as Lender

 

DEUTSCHE BANK AG CANADA BRANCH

 

 

as Canadian Prime Rate Lender

 

 

 

 

 

 

 

 

By:

/s/ Heidi Sandquist

 

By:

/s/ Robert Johnson

 

Name: Heidi Sandquist

 

 

Name: Robert Johnson

 

Title:   Vice President

 

 

Title:   Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

By:

/s/ Marcellus Leung

 

Name: Ming K. Chu

 

 

Name: Marcellus Leung

 

Title:   Vice President

 

 

Title:   Assistant Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.

 

BNP Paribas

 

 

 

 

 

 

 

 

 

 

By:

/s/ William F. Sweeney

 

By:

/s/ Fikret Durmus

 

Name: William F. Sweeney

 

 

Name: Fikret Durmus

 

Title:   Senior Vice President

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Nader Tannous

 

 

 

 

Name: Nader Tannous

 

 

 

 

Title:   Vice President

 

 

 

 

 

BNP Paribas (Canada)

 

JP MORGAN CHASE BANK, N.A.

Name of Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Schlater

 

By:

/s/ Tony Yung

 

Name: Andrew Sclater

 

 

Name: Tony Yung

 

Title:   Vice President
Corporate Banking

 

 

Title:   Vice President

 

 

 

 

 

By:

/s/ Don R. Lee

 

 

 

 

Name: Don R. Lee

 

 

 

 

Title:   Managing Director
Corporate Banking

 

 

 

 

4

--------------------------------------------------------------------------------


 

Credit Suisse, Cayman Islands Branch

 

HSBC Bank USA, N.A.

 

 

 

 

 

 

By:

/s/ Karl Studer

 

By:

/s/ Bradley A. Olsen

 

Name: Karl Studer

 

 

Name: Bradley A. Olsen

 

Title:   Director

 

 

Title:   Assistant Vice President

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jay Chall

 

 

 

 

Name: Jay Chall

 

 

 

 

Title:   Director

 

 

 

 

 

 

 

 

 

 

 

 

 

Wachovia Bank, National Association

 

ABN AMRO Bank N.V.

Name of Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dennis Waltrich

 

By:

/s/ Michele Costello

 

Name: Dennis Waltrich

 

 

Name: Michele Costello

 

Title:   Vice President

 

 

Title:   Director

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Nick Zorin

 

 

 

 

Name: Nick Zorin

 

 

 

 

Title:   Assistant Vice President

 

 

 

 

 

Suntrust Bank

 

WELLS FARGO BANK, N.A.

Name of Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robert Maddox

 

By:

/s/ David Corts

 

Name: Robert Maddox

 

 

Name: David Corts

 

Title:   Director

 

 

Title:   Vice President

 

 

 

 

 

Fifth Third Bank

 

PNC BANK, N.A.

Name of Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Christopher C. Motley

 

By:

/s/ David B. Gookin

 

Name: Christopher C. Motley

 

 

Name: David B. Gookin

 

Title:   Vice President

 

 

Title:   Senior Vice President

 

5

--------------------------------------------------------------------------------


 

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A. “Rabobank Nederalnd”, New
York Branch

 

TORONTO DOMINION (TEXAS) LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kimberly English

 

By:

/s/ Debbie L. Bri

 

Name: Kimberly English

 

 

Name: Debbie L. Bri (illegible)

 

Title:   Executive Director

 

 

Title:   Authorized (illegible)

 

 

 

 

 

 

 

 

 

 

By:

/s/ Brett Delfino

 

 

 

 

Name: Brett Delfino

 

 

 

 

Title:   Executive Director

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Bank N.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael P. Dickman

 

 

 

 

Name: Michael P. Dickman

 

 

 

 

Title:   Vice President

 

 

 

 

6

--------------------------------------------------------------------------------
